Title: To George Washington from Major General Arthur St. Clair, 3 July 1780
From: St. Clair, Arthur
To: Washington, George




Sir
[3 July 1780]

The Reduction of New York together with the british Army, is certainly, of all Others, the most desirable Object, as it would put an immediate End to the War; But the Siege of any Place, altho’ not regularly fortified, furnished with such a Garrison as that will be, is a very serious Business, and tho’ it may finally succeed, carries not with it that Degree of probability that, in our Circumstances, should induce the

undertaking it. the failing in some lesser Operation might distress Us—in one of that Magnitude it would go near to ruin Us.
The Force in New York and its Dependencies is estimated at 8000 effective rank & file Militia and Refugees 5000 Those returned with Sir Henry Clinton are probably not less than 3000[;] 16000 total.
To besiege these we have, exclusive of the Garrison of West Point, which, in that Case may be reduced to 500 Men[,] 7500[.] Recruits may possibly come in to the amount of 6000 and the French may perhaps rise to 8000 [in total] 21500.
With this Force Possession is in the first Place to be gained of York Island, which will be opposed by every Means in the Enne[m]ys Power; and in effecting it our Numbers, for the Campaign at least, may be considerably lessned. But suppose we get footing on the Island with twenty Thousand Men—they will be unequal to the Purpose; for their Operations must be directed either solely against N. York and such Posts as may be occupied on York Island, or they must be divided, to act with part upon long Island—If they are kept entire on York Island, the whole of the Ennemys Force, nearly, will be opposed to them; we may expect that every Spot capable of Defence will be occupied; every Inch of Ground disputed, and tho they will at last be driven within their Lines, it will not probably happen till after a number of Combats, in which as Assailants we must expect the greater Loss, and by which both Parties may be reduced to nearly equal Numbers; If they are divided the Ennemy may have an Opportunity to make a stroke at either Part, and their succeeding against either defeats the Designs of the Whole—Twenty thousand Men then appears to me necessary on York Island, and a Force on long Island sufficient to give them a Jealousy at least in that Quarter. But further all Prospect of Success depends upon the Command of the Water, and however answerable our Force may be to the reduction of New York, it should be brought to a Certainty that the Ennemy, during the Siege, which may be expected to be of no short Duration, cannot oblige the Fleet to abandon Us.
But supposing the Point fixed with regard to the naval Force, will it not be a surer Way to distress the Ennemy to operate against them in some distant Part, with a Part of the Troops and Ships, and keep them bloqued in New York with the Rest.
Canada is an Object of considerable Importance, and the Loss of it would be felt by them very sensibly. The Trade of that Country is valuable, and the Friendship of almost all the Savages of the Continent depends on it. The Troops for its Defence are not numerous, and the Disposition of the Inhabitants may be, I believe, depended upon. If a Body of Troops, equal perhaps to the whole Force in Canada, was to enter that Country by Colonell Hazens Road and another Body of the

French Troops of about the same strength, which should carry with them the necessary Apparatus, with a few Ships of War should enter it by St Laurence, supposing no Accident to happen to the Fleet, their Junction before Quebec would not be difficult, and the Reduction of the Country the almost certain Consequence, even a greater Force than I have mentioned might be spared and enough left to keep up the Blocade.
If the Exertions of the States should produce a very considerable Reinforcement to our Army, and the naval superiority of France be decided, another Detachment might be made to operate against Halifax, which, tho the Harbour should be found too well fortified for the Ships to force the Entrance, may nevertheless be carried by Land, there being many Places where Troops may conveniently be debarked, and where there are good Harbours—in La Heve Bay particularly on the Halifax side, which runs, if my Memory serves me Right, within fifteen Miles—In the Bay of Fundy likewise, but the march from thence is long.
I have said a few Ships should enter St Laurence Those, I think need be no other than Frigates, and they may be very safe against a superior Force by occupying the Island of Coudre which lays betwixt twenty and thirty Miles below Quebec, where the River is verry difficult, and no Anchorage near it on the lower side, but there is a very fine Bason within it.
A single Frigate in Penobscot will prevent the withdrawing the Troops there, and they cannot march from thence by Land.
St Augustine will probably fall into the Hands of the Spaniards, who seem intent on the Floridas, and the Army under General Gates will, tho there is little probability that it can recover Carolina, check at least Lord Cornwallis, if not oblige him to act on the Defensive.
These are my Thoughts on the Matters your Excellency was pleased to refer to me, and to all or some of these Points, I think, our views and Preparations should be directed, but how our Finances and the Resources of the Country may accord with them, I cannot determine. I have the Honour to be Your Excellenys most obedient Servant

Ar. St Clair Mr Gl



The Blocade of the british Army, if it could be effected whilst our Operations are carried on with Vigour in some Distant Quarter, would do them as much Injury in Europe, if not more, than the surrender of New York—It would render them ridiculous.
Canada can furnish Wheat in great Abundance, but very little Flour and no Meat.

